DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 11/30/2020.  Claims 1 and 17 have been amended. Therefore, Claims 1-32 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 17 Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 17 which is representative of claim 1 recites:
“acquire an image of a property”, “determine a geographic location of the property”, “retrieve property information corresponding to the geographic location”,  “determine from the property information a contact information for an owner of the property”, and “transmit to the owner a communication regarding the property based on the contact information via web advertisement.” 
The limitations above demonstrate, independent claims 1 & 17 are directed toward the abstract idea of facilitating real estate transactions including retrieving real estate information for a buyer and making offers for purchase to a home owner for purchase which encompasses commercial interactions, such as advertising, marketing/sales activities and behaviors and managing personal behavior/relationships or interactions between people, which is subject matter that falls within the certain methods of organizing human activity groupings of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification in at least [¶ 0006-0009] emphasizes some real estate search platforms permit property owners to create quasi-listings to test the market and gauge potential interest without officially listing their property for sale. For example, Zillow.com has permitted users to post "Make Me Move" listings, to publicize a price at which the owner would consider selling a given property. In such systems, the posting may be anonymous to safeguard the owner's identity. In this way, the owner can become a prospective seller, while foregoing the formalities of an official "For Sale" listing. However, in conventional systems, the set of properties available to a prospective buyer is limited by the number and identity of prospective sellers who preemptively advertise the properties they wish to offer for sale. That is, unless the owner of a subject property takes an affirmative step to advertise the property's availability on the market, the owner is unlikely to receive an offer from any prospective buyer to purchase the subject property. In addition, some owners hesitate to list their 
As such, claims 1 & 17 are considered certain methods of organizing human activity because as recited, the limitations of “acquire an image of a property”, “determine a geographic location of the property”, “retrieve property information corresponding to the geographic location”, “determine from the property information a contact information for an owner of the property”, and “transmit to the owner a communication regarding the property based on the contact information via web advertisement pertain to commercial interactions including advertising, marketing or sales activities for real estate offers and managing interactions initiated by a person to delivery an inquiry to an owner to purchase real estate is ineligible subject matter found within the certain methods of organizing human activity grouping.   As such these steps as recited in the claims are an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device” – see claims 1 and 17 merely uses these computer components to perform the abstract idea. The use of these computer components or machinery [See Applicant’s specification Fig. 1] are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
	The other additional elements of: “for retrieving real estate information and automatically delivering an inquiry to purchase real estate” add limitations that generally link the claimed invention to a particular technological environment or field of use. See MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a data processing system”, “a mobile computing device”, “a camera”, “a processor”, and “a memory storing instructions that, when executed by the processor”, “a database”, “owner’s computer”, “owner’s mobile computing device” – see claims 1 and 17 amounts to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
9.	Claims 2-16 and 18-32 are dependent of claims 1 and 17 and include all the limitations of claims 1 and 17.  Regarding claims 2-16 and 18-32, the claims further embellish the abstract idea by describing the information received and/or displayed.  The claims do not add anything beyond the abstract idea. Therefore, claims 2-16 and 18-32 recite the same abstract idea recited in claims 1 and 17. The dependent claims 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-3, 5, 7-10, 12, 17-19, 21, 23-26, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw (2017/0186118).

With respect to claims 1 and 17, Shaw discloses 
a data processing system and method(¶ 0061: discloses a computing system) for retrieving real estate information (¶ 0023, 0030, 0063: discloses a database that contains a listing of real estate properties along with information associated with owners of such real estate properties.) and 
automatically delivering an inquiry to purchase real estate (abstract, ¶ 0065: discloses the processor presents the buyer’s offer to the owner of the item of interest. ), comprising: 

a camera (¶ 0045-0048, 0054: discloses a camera); 
a processor (¶ 0061); and 
a memory storing instructions that, when executed by the processor, configure the mobile computing device to: 
acquire an image of a property by the camera of the mobile computing device (¶ 0045-0048, 0054, 0062: discloses the processor receives an image of an item of interest.); 
determine a geographic location of the property (¶ 0025, 0062: discloses the processor receives the GPS coordinates of the mobile endpoint device when the image was taken); 
retrieve property information corresponding to the geographic location from a database (¶ 0025, 0062-0063: discloses if the captured image is of a house and the location information comprises GPS coordinates and/or the street address of the house the present method will search to determine or confirm the address of the house.); 
determine from the property information a contact information for an owner of the property (¶ 0025, 0062-0063: discloses the processor may consult with a database that contains a listing of real estate properties along with information associated with owners of such real estate properties. Contact information is obtained for residential properties, e.g., phone numbers, email addresses and/or IP addresses.); and 
transmit to the owner a communication regarding the property based on the contact information via web advertisement to one of: (1) the owner’s computer and (2) presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner.)

With respect to claims 2 and 18, Shaw discloses the data processing system and method, 
wherein the instructions further configure the processor to transmit to the owner at least one term of the offer to purchase the property based on the contact information (¶ 0065-0067: discloses once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, an automated phone message can be sent to the owner.).

With respect to claims 3 and 19, Shaw discloses the data processing system and method, 
wherein the instructions further configure the processor to extract information from the acquired image to determine the geographic location and the property information of the property. (¶ 0025, 0062: discloses the processor receives from an 

With respect to claims 5 and 21, Shaw discloses the data processing system and method, 
wherein the property information includes an address of the property. (¶ 0025, 0062: discloses street address)

With respect to claims 7 and 23, Shaw discloses the data processing system and method, 
wherein the property information includes Internet Data Exchange information (¶ 0063: discloses a listing of real estate properties along with information associated with owners of such real estate properties.  The Examiner notes the Applicant’s spec, ¶ 0034 defines Internet Data Exchange information as MLS information.)

With respect to claims 8 and 24, Shaw discloses the data processing system and method, 
wherein the instructions further configure the processor to transmit to the owner one of: (1) a request for more information about the property (¶ 0066: discloses a notification message to the owner may comprise “If you are the owner of the item of interest please respond with whether the item of interest is for sale.), and (2) a request to schedule a showing of the property.

With respect to claims 9 and 25, Shaw discloses the data processing system and method, 
wherein the instructions further configure the processor to receive a network address of a computer used by the owner of the property (¶ 0063: discloses contact information is obtained for residential properties, e.g., IP addresses.).


With respect to claims 10 and 26, Shaw discloses the data processing system and method, 
wherein the network address of a computer used by the owner of the property (¶ 0063: discloses contact information is obtained for residential properties, e.g., IP addresses) is received from an advertising network (¶ 0063: discloses a network service provider).

With respect to claims 12 and 28, Shaw discloses the data processing system and method, 
wherein the database is a block chain information database. (¶ 0030-0031: discloses the data store privacy information of the buyers and/or owners of items of interest.)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Anguelov (8,385,591).

With respect to claims 4 and 20, Shaw does not explicitly disclose the data processing system and method, 
However, Anguelov is related to a system and method for matching images that are associated with street addresses with images that are associated with locations. (abstract)
wherein extracting the information from the acquired image further comprises extracting a house number from the image of the property. (col. 12:38-61: discloses text that has been captured in the street level image is extracted from the image such as by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability for extracting the information from the acquired image further comprises extracting a house number from the image of the property, as disclosed by Anguelov, to achieve the claimed invention.  As disclosed by Anguelov, the motivation for the combination would have been to use the extracted text to confirm or negate the street address/latitude longitude association associated with the real estate image. (col. 12:38-61)

15.	Claims 6, 16, 22, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Trandal (8,219,558).

With respect to claims 6 and 22, Shaw does not explicitly disclose the data processing system and method, 
However, Trandal which is related to determining the purchase and/or rental price of homes using imaging and location techniques. (col. 2)
wherein the instructions further configure the processor to display the address of the property to a user. (Fig. 27 provides an example mobile device user interface screen displayed by software application program.  The user interface screen is displayed/accessed in response to a user imaging “e.g., takes a picture” of the property of interest.  The application displays a summary of information about the home to a user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability to display the address of the property to a user, as disclosed by Trandal to achieve the claimed invention.  As disclosed by Trandal, the motivation for the combination would have been to inform a user interested in the imaged property about the location of the home before making an offer to the homeowner. (Fig. 27)

With respect to claims 16 and 32, Shaw does not explicitly disclose the data processing system and method, 
However, Trandal which is related to determining the purchase and/or rental price of homes using imaging and location techniques. (col. 2)
wherein the transmitting to the owner the at least one term of offer to purchase the property includes send a physical message. (Fig. 29, col. 20:22-30: discloses the system provides an offer to the property owner via postal mail.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability to transmit to the owner the at least one term of offer to purchase the property includes send a physical message, as disclosed by Trandal to achieve the claimed invention. As disclosed by Trandal, the motivation for the combination would have been to send the offer postal mail if no electronic means of communication to the property owner is available to the system.  (Fig. 29, col. 20:22-30)

16.	Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Wayne (2017/0330231).

With respect to claims 11 and 27, Shaw discloses the data processing system and method, 
wherein the advertising network determines the network address of the computer used by the owner of the property (¶ 0031: discloses a source IP address associated with communication from the user.)
Shaw does not explicitly discloses a tracking code stored on the computer used by the owner of the property.
However, Wayne is related to identifying the property the user owns. (¶ 0038)
tracking code stored on the computer used by the owner of the property (¶ 0039: discloses user cookie profiles to determine the user’s real estate owned.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability for tracking code stored on the computer used by the owner of the property, as disclosed by Wayne, to achieve the claimed invention.  As disclosed by Wayne, the motivation for the combination would have been to use the IP address and user cookie profile to identify the property that the user owns. (¶ 0038-0039)

17.	Claims 13, 15, 29, and 31is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Klein (2014/0122299).

With respect to claims 13, 15, 29, and 31, Shaw does not explicitly discloses the data processing system and method, 
However, Klein is related to systems and methods for facilitating the selection of a real estate agent online. (abstract)
wherein the instructions further configure the processor to promote a contact information of a real estate agent from among a list of real estate agents. (¶ 0025-0027: discloses the property location data is compared with the agent location data for each real estate agent having data stored in the database to identify a plurality of real estate agents who are closet in proximity to the property location. The identified real estate agents are displayed on a user interface along with the property data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability to promote a contact information of a real estate agent from among a list of real estate agents, as disclosed by Klein to achieve the claimed invention.  As disclosed by Klein, the motivation for the combination would have been to notify a user of identified agents closet in proximity to the property location. (¶ 0025-0027)  


18.	Claims 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (2017/0186118) in view of Duran (2003/0023548).

With respect to claims 14 and 30, Shaw does not explicitly disclose the data processing system and method,
However, Duran is related to an escrow accommodation system. (abstract)
 wherein the instructions further configure the processor to promote a contact information of an escrow company from among a list of candidate escrow companies. (abstract, ¶ 0009: discloses receiving customer escrow data and displaying a list of escrow companies.  The list is customized based on user data and/or broker data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shaw, to include the ability to  promote a contact information of an escrow company from among a list of candidate escrow companies, as disclosed by Duran to achieve the claimed invention.  As disclosed by Duran, the motivation for the combination would have been to provide prospective buyers an opportunity to shop for an optimal escrow company. (¶ 0006)

Response to Arguments
19.	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 102
Applicant argues “Applicant respectfully traverse the rejections to the claims. Applicant respectfully submits that neither Shaw nor any of the other cited references disclose “transmitting to the owner a communication regarding the property based on the contact information via web advertisement to one of: (1) the owner’s computer and (2) the owner’s mobile computing device.” (Emphasis added). Shaw does not disclose delivering a message, for example through IP tracking, directly to the screen of an owner’s computer or mobile phone. 65). In contrast, the present application discloses delivering the offer message, for example, through web advertisement directly to the computer screen or mobile phone of the owner of the property. (See, for example, ¶ |25 and ¶ |40).”  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., IP tracking) are not recited in the rejected claim(s) 1 & 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The Examiner contends that the Shaw reference teaches the amended limitations of “transmitting to the owner a communication regarding the property based on the contact information via web advertisement to one of: (1) the owner’s computer and (2) the owner’s mobile computing device.” For example, in ¶ 0063-0067 of Shaw reference explains, the processor attempts to identify the identity of the owner…the processor may consult a database with information associated with owners of real estate properties…contact information including IP addresses are obtained to identify the owner…once the owner or potential owner is identified the processor presents the buyer’s offer to the owner of the item of interest, to an endpoint device of the owner.  For example, if the item of interest is a house, then the offer of $300,000 from the buyer will be presented to the owner. A notification message, e.g., an email, a text message, 

Applicant further argues “Applicant respectfully traverse the rejections to claims 13, 15, 29 and 31. Shaw does not disclose the use of real estate agents at all, and therefore does not disclose "promoting a contact information of a real estate agent from among a list of real estate agents, as recited, for example, in claim 13, or "selecting a real estate agent from a list of real estate agents for the offer," as recited, for example, in claim 13.”
In response to applicant's argument that Shaw is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, independent claims 1 & 17 are directed to retrieving real estate information and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For these reasons, the rejections are being maintained.

Applicant further argues “Applicant respectfully submits that the combination with Klein is made purely with impermissible hindsight of the present application. Applicant notes that "[i]t is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from references to fill the gaps. Interconnect Planning, 774 F.2d at 1143, 227 U.S.P.Q. (BNA) at 551." In Re Jeffrey B. Gorman, 933 F.2d 982 (Fed. Cir. 1991). Applicant respectfully submits that one of ordinary skill in the art would not have combined these references in the manner contended, without the hindsight reconstruction of the claimed invention. The purported motivation to combine is to "notify a user of identified agents closet [sic] in proximity to the property location" (Office Action, p. 15) but Shaw makes no mention of the use of agents at all in the first place, so this purported motivation is invalid.”  The Examiner respectfully disagrees.
	The Examiner asserts in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Shaw teaches in at least ¶ 0019 that a network service provider serves as an intermediary between the buyer and the owner of the item of interest.  A buyer may be walking down the street and sees a house that the buyer wants to buy. The network service provider serving as an intermediary between the buyer and the owner is able help maintain anonymity of the transacting parties until the transaction reaches a certain point where consummation of the sale is likely. Klein teaches in at least ¶ 0018 facilitating enhanced interaction between property buyers, sellers, and/or renters with agents based on the geographical location of the relevant parties and subject property. The Examiner asserts this in fact was knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure. Therefore, the rationale was not gleaned only from Applicant’s disclosure and is therefore proper. As such, the Examiner asserts that the combination is in fact proper and when combining 

Applicant further argues “Similarly, Applicant respectfully traverses the rejections to claims 14 and 30. Shaw does not disclose the use of escrow or escrow companies at all, and therefore does not disclose "promoting a contact information of an escrow company from among a list of candidate escrow companies," as recited, for example, in claim 14. Again, Applicant respectfully submits that the combination with Duran is made purely with impermissible hindsight of the present application. The purported motivation to combine is to "provide prospective buyers an opportunity to shop for an optimal escrow company" (Office Action, p. 15) but Shaw makes no mention of the use of escrow or escrow companies all in the first place. Consequently, this purported motivation is invalid.”  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in MPEP 2144 IV a rationale different from Applicant’s is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general 
In the instant case, Shaw teaches in at least ¶ 0019 that a network service provider serves as an intermediary between the buyer and the owner of the item of interest.  A buyer may be walking down the street and sees a house that the buyer wants to buy. The network service provider serving as an intermediary between the buyer and the owner is able help maintain anonymity of the transacting parties until the transaction reaches a certain point where consummation of the sale is likely. Duran teaches in at least ¶ 0006, 0007, 0009, that prospective buyers and sellers do not currently have an opportunity to shop for an optimal escrow company.  A need exists in the art for a system or method for improving availability and accessibility of independent escrow services.  The strongest rationale for combining references is some advantage or expected beneficial result that would have been produced by their combination. The Examiner asserts this in fact was knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned 
With Respect to Rejections Under 35 USC 101
Applicant further argues “Applicant also respectfully traverses the rejection under § 101. Applicant respectfully submits that the claims are not directed to an abstract idea, and that the rejection is insufficient because the alleged abstract idea has not been identified and therefore is not accurate. The Office Action dated May 28, 2020 (p. 3) alleges that the claims are a method of organizing a human activity, but does not identify what the alleged abstract idea is. Consequently, the rejection is insufficient. Applicant submits that the claims are in condition for allowance, but if this rejection is to be maintained, Applicants respectfully request identification of the alleged abstract idea for clarity, pursuant to 37 C.F.R. § 1.104(c)(2) and M.P.E.P. §707.07(i).”  The Examiner respectfully disagrees.
The Examiner has properly analyzed the claim limitations with respect to the abstract idea groupings under Prong One of the analysis, as the Examiner has identified the specific limitations in the claim that fall within the “certain methods of organizing human activity” grouping of abstract ideas enumerated in MPEP 2106.04(a)(2). For example, the limitations of claims 1 & 17 recite “acquire an image of a property”, “determine a geographic location of the property”, “retrieve property information corresponding to the geographic location”, “determine from the property information a 

Applicant further argues “Additionally, the claims involve a concrete physical computer or data processing system performing numerous steps not found anywhere in the prior art, and is not directed to an abstract idea. A data processing system is a real-world physical machine. The Office Action (p. 3) also alleges that the claims are simply organizing a human activity, but it is not organizing a human activity at least because it is not possible for a human to perform the activity. Applicant also submits that a process should not be considered organizing a human activity when there is no possibility of humans being able to do the activity performed. For example, a human cannot  
identify a property owner's IP address from their physical address. A human cannot deliver an electronic message directly to the screen of an owner's computer. These capabilities provide, for example, the opportunity for easy and/or mass delivery instantaneously, a process a human cannot duplicate.”  The Examiner respectfully disagrees.


Applicant further argues “Applicants respectfully submit that if that example claim 42 is deemed to be a practical application, the present claims certainly are a practical application.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts that Applicant merely reproduces the limitations of example 42, and the response does not indicate how the cited example applies to the any of the limitations of the claimed invention. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Additionally, one specific evidence of a practical application is an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field (p. 55 of the 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant respectfully submits that several of the limitations reflect improvement in the functioning of a computer or other technology or field, including for example, the delivery of a website advertisement directly to the computer or smart phone of the owner of a property initially identified only by the property address. Automatically identifying the IP address of an owner of a property just from the property owner's physical address is non-trivial technical activity.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and notes “an IP address” is not recited in any of the pending claims. The claim itself does not reflect Applicant’s purported improvement in technology.  The MPEP 2106.05(a)(I) discusses “mere automation of manual processes”, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) has been held insufficient to show improvement in computer functionality.  Therefore, automatically identifying the IP address of an owner of a property just from the property owner's physical address is a limitation that would be held ineligible under the same rationales. Additionally, MPEP 2106.05 (a)(I) discusses “arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly”, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) has been held insufficient to show improvement in computer 
 
Applicant further argues “Applicant respectfully submits that the claim limitations recite an inventive concept that is significantly more than an abstract idea."Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)." (Id. at 56). Applicant submits that the automatic identification and delivery of a web ad to a property owner's IP address just from their physical address represents at least one inventive concept. Consequently, in view of the present amendment and in light of the above discussions, the outstanding grounds for rejection are believed to have been overcome and the pending claims are in condition for allowance.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the features relied upon Applicant (such as with respect to automatic identification and delivery of a web ad to a property owner's IP address just from their physical address) are part of the judicial exception discussed in Prong One of the analysis, and do not comprise additional elements, individually or in combination, that integrate the exception into a practical application.  Sending communications between particular devices is part of the recited abstract idea that does not amount to significantly more than the judicial exception.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629